Citation Nr: 0410437	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-12 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to September 
1967.     

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision in which the RO denied 
service connection for prostate cancer, claimed as due to Agent 
Orange exposure.  The veteran filed a notice of disagreement (NOD) 
in February 2003 and a statement of the case (SOC) was issued in 
March 2003.  The veteran submitted a substantive appeal in April 
2003.  

For the reasons expressed below, the claim on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further action, 
on his part, is required.


REMAND

The Board finds that additional RO action on the claim for service 
connection for prostate cancer, claimed as due to Agent Orange 
exposure, is warranted.  

The veteran served in the Air Force from 1963 to 1967, and reports 
exposure to Agent Orange in August 1966 during a temporary duty 
assignment in which he assisted in transporting aircraft to the 
Republic of Vietnam.  The veteran relates his diagnosis of 
prostate cancer in 2001 to such exposure.

The veteran has submitted in support of his claim a copy of an 
August 1966 Temporary Duty Order authorizing an aircraft 
deployment and listing the veteran as a participant in the 
deployment, and providing an itinerary of Toul Rosieres Air Force 
Base (AFB) in France as the departure point, and Shaw AFB in South 
Carolina as the destination point.  Although the duty order 
further stated that variations from the itinerary were authorized, 
it did not expressly authorize or otherwise mention travel to 
Vietnam.  The veteran's DD-214 and Service Medical Records (SMRs) 
do not indicate service in Vietnam, and in July 2002, the  
National Personnel Records Center (NPRC) informed the RO that 
there was no indication in its records that the veteran was ever 
present in Vietnam during his service.  

However, in a May 2003 statement, the veteran requested that the 
RO obtain and associate with the claims file all service personnel 
records.  The Board agrees.  Notwithstanding the July 2002 
notification from the NPRC that its records did not indicate that 
the veteran had at any point served in Vietnam, the RO should 
obtain the requested service personnel records for the sake of 
completeness, and to allow the veteran to set forth any additional 
argument on the basis of the contents of these records.  Hence, 
the RO should request from the NPRC (and any other appropriate 
source(s), as necessary) all outstanding service personnel records 
for the veteran's active military service from 1963 to 1967, to 
specifically include any record of temporary duty assignments or 
travel outside of the United States, associating all records 
and/or responses received with the claims file.  See 38 U.S.C.A. § 
5103A(b)(3).   
  
To ensure that all due process requirements are met, the RO should 
also give the veteran another opportunity to present information 
and/or evidence pertinent to the appeal.  The RO's notice letter 
to the veteran should explain that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); see also 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
response period).  After providing the appropriate notice, the RO 
should attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 38 C.F.R. § 
3.159 (2003).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
However, identification of specific actions requested on remand 
does not relieve the RO of the responsibility to ensure that the 
VCAA has fully been complied with.  Hence, in addition to the 
actions requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by the 
VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via the 
AMC, for the following actions:

1. The RO should undertake appropriate action to obtain from the 
NPRC (and any other appropriate source(s), as necessary) all 
outstanding service personnel records for the veteran, following 
the procedures set forth in 38 C.F.R. § 3.159 (2003).  All records 
and/or responses received should be associated with the claims 
file.  

3.  The RO should send to the veteran and his representative a 
letter requesting that the veteran provide sufficient information, 
and, if necessary, authorization to enable it to obtain any 
additional pertinent evidence not currently of record.  The RO 
should also invite the veteran to submit all pertinent evidence in 
his possession, and explain the type of evidence that is his 
ultimate responsibility to submit.  The RO's letter should clearly 
explain to the veteran that he has a full one-year period to 
respond (although VA may adjudicate the claim within the one-year 
period).    

3.  If the veteran responds, the RO should assist him in obtaining 
any additional evidence identified by following the procedures set 
forth in 38 C.F.R. § 3.159 (2003).  All records and/or responses 
received should be associated with the claims file.  If any 
records sought are not obtained, the RO should notify the veteran 
of the records that were not obtained, explain the efforts taken 
to obtain them, and describe further action to be taken.  

4.  To help avoid future remand, the RO must ensure that all 
requested actions have been accomplished (to the extent possible) 
in compliance with this REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, appropriate corrective action 
should be undertaken.  See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO must also review the claims file to ensure that any 
additional notification and development required by the VCAA has 
been accomplished.  

6.  After completing the requested actions, and any additional 
notification and/or development deemed warranted, the RO should 
adjudicate the claim for service connection for prostate cancer, 
claimed as due to Agent Orange exposure, in light of all pertinent 
evidence and legal authority.  

7.  If the benefit sought on appeal remains denied, the RO must 
furnish to the veteran and his representative an appropriate 
supplemental SOC (to include clear reasons and bases for all 
determinations) and afford them the appropriate time period for 
response before the claims file is returned to the Board for 
further appellate consideration.  

The purpose of this REMAND is to afford due process; it is not the 
Board's intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



